COURT OF CHANCERY
                                  OF THE
 SAM GLASSCOCK III
  VICE CHANCELLOR
                            STATE OF DELAWARE               COURT OF CHANCERY COURTHOUSE
                                                                      34 THE CIRCLE
                                                               GEORGETOWN, DELAWARE 19947



                                               September 17, 2021


 A. Thompson Bayliss, Esquire                  Kevin R. Shannon, Esquire
 Joseph A. Sparco, Esquire                     Christopher N. Kelly, Esquire
 ABRAMS & BAYLISS LLP                          Daniel M. Rusk, IV, Esquire
 20 Montchanin Rd., Suite 200                  POTTER ANDERSON & CORROON LLP
 Wilmington, DE 19807                          1313 N. Market St.
                                               Hercules Plaza, 6th Floor
                                               Wilmington, DE 19801

              RE:    AbbVie Endocrine Inc. v. Takeda Pharmaceutical Company
                     Limited, C.A. No. 2020-0953-SG

Dear Counsel:

      I have considered the Defendant’s Motion to Supplement the Trial Record,

the Plaintiff’s Motion to Supplement the Trial Record (together, the “Cross-

Motions”) and the Plaintiff’s Limited Opposition to Defendant’s Motion to

Supplement the Trial Record.

      The Cross-Motions are hereby granted, with the exception of Exhibit 1 to the

Defendant’s Motion (“Exhibit 1”), which is a gloss on disputed facts that would

require supplemental discovery in order for the Plaintiff to address. In any event,

Exhibit 1 is not dispositive of my decision.
      To the extent the foregoing requires an order to take effect, it is SO

ORDERED.

                                             Sincerely,

                                             /s/ Sam Glasscock III
                                             Vice Chancellor

cc:   All counsel of record (by File & ServeXpress)




                                       2